I cannot concur in the disposition of this case. The complaint charges that two of the plaintiffs were attending the State Normal School at Valley City, were qualified to enter the school, were assisted financially by the National Youth Administration; *Page 637 
that the school and its management required them to pay tuition for attending; that the defendants promulgated a rule raising the tuition fees; sets out the fees required to be paid; and that this was required as a condition for admission; that unless the defendants are restrained from collecting this tuition and other fees, these two plaintiffs will be unable to attend, and would be deprived of the benefit of the free school system provided by this state.
A goodly portion of the complaint consists in allegations of alleged wrongful and arbitrary rules regarding place of residence as a condition for receiving National Youth Administration assistance; but we are not concerned with this feature, so far as the disposition of this case is concerned. Plaintiffs pray that the rules and regulations and orders of the defendants pertaining to the requirement that the plaintiffs pay tuition or any other moneys for their attendance be adjudged null and void, and that the plaintiff, Rose McIntyre, be reinstated in the National Youth Administration project, and be permitted to receive assistance therefrom during her attendance, and defendants be enjoined from collecting the fees.
We may concede that the evidence does not sustain part of these allegations, and we are not governed entirely by the prayer for relief.
The answer denies that the sums required to be paid are charged as tuition fees; alleges that the tuition is free, but that the institution has prescribed rules and regulations "requiring the payment of certain incidental fees for special services and advantages and materials and facilities furnished to the students;" that these fees "are required to provide for student activities such as athletics, assembly programs, college newspaper, choir membership, band membership, debate, student health, and for laboratory expense, the use of typewriters and pianos" and several other activities; and that the fees paid by the plaintiffs were of such character only, and not for tuition.
The answer further alleges that each of these fees charged represented the reasonable worth and value of the services, and that they had been prescribed in each case by and with the approval of the State Board vested with the control of the institution, and that the practice of charging such fees has been generally acquiesced in and approved by the executive officials and the legislative assemblies. The answer further alleges that there has been such a steady increase in the demands *Page 638 
of the students and the general public for advantages that were not comprehended when the institution was established, and that to meet such demands, and to supply the advantages, it has been necessary to fix additional incidental fees, and it is necessary to do so to maintain the services and accommodations. The answer further admits that these two plaintiffs "are, and since about the month of September, 1938, have been, students attending the State Normal School. . . ."
The answer then sets forth the rules and regulations regarding the National Youth Administration, but alleges the reason for requiring one of the plaintiffs to surrender her National Youth Administration employment and her appointment for the winter quarter, was her falling below the required scholastic standing and because of her failure to maintain the credit point average required.
It is true there is a general denial incidentally attached to the answer, but it is very clear that the issue was framed by the pleadings so as to bring squarely in issue the right of the defendants to charge certain fees as prerequisite to entrance to the institution — the claim of the plaintiffs being that they were for tuition in its broad sense; and the defendants, while admitting they were charged, set forth that they were incidental fees for special purposes. There is no question but what the defendants admitted they charged these extra fees and required the payment; that these two plaintiffs, the daughters of the other plaintiffs, were bona fide students at the institution, and that they were required to pay those fees. Because some arrangement was made between the parties with reference to what might be termed temporary settlement of the mere question of the amounts of the fees and how they would be paid, does not dispose of the real issue involved, the power of defendants to require the payment of these fees, and whether these fees charged were compulsory as prerequisite for entrance, or whether they were optional.
The case was tried to the district court on this theory. The learned trial court went into the determination of this matter exhaustively and made some forty-two findings of fact. Therein he sets forth the various fees charged, and their amounts, and the purposes for which they were charged; that the State Boards in control of this institution since the *Page 639 
school year of 1895 have prescribed the rules requiring the payment of these fees, including matriculation fees for the various terms, and shows the increase that was made from time to time. The court finds as a fact, and lays stress thereon, that this practice, charging matriculation, entrance, and registration fees, and incidental fees, was inaugurated in the State University, and was contemporaneous with the adoption of the Constitution, and traces the history of it; and that this practice prevailed at the Normal School at Valley City. It is clear from the findings that the court passed squarely upon the issues; and while it found against the plaintiffs, it is because of the findings and the judgment that the plaintiffs appeal.
The case was briefed in this court and argued in this court on the same principle. One can readily understand how all parties concerned, knowing these two plaintiffs were in fact bona fide students, and desirous of continuing their studies, and that the institution was charging these fees, and intended to continue the charge of these fees, entered into an understanding as to payments, and permitting plaintiffs to continue studies there until this matter would be determined. I am not saying that there was a specific agreement expressed in writing to this effect, but to my mind it stands out throughout the whole case. To require these girls to bring other proceedings to compel admission and await determination thereof would mean loss of valuable time during the period the girls should be in school.
What we are required to determine is whether all of the fees charged could be demanded before the student would be permitted to enter the institution; the power of defendants to charge these fees and compel payment thereof as a prerequisite. One could readily concede that defendants had the power to make certain charges for viewing athletic games, for the use of typewriters, pianos, lockers, towels, and for many of the other items set forth, and an issue would arise as to whether such payment was obligatory; or when the institution furnished them for the benefit of students, a student could be required to pay for them only if he used the benefits. In addition, we have the issue whether defendants may require certain matriculation fees, annual fees, etc., to be paid as a prerequisite to entrance in the normal school. Both issues involve the question of free schools. *Page 640 
I am not concerned with the conflict between the allegations and the proof regarding the N.Y.A. feature of the case. It may be well conceded that there is a failure of proof in regard to the charge and demand for payment of some of the fees set forth; but the broad issue is here, was so considered by the lower court and determined by the lower court; was presented here, and argued here. That the plaintiffs attended the school and were charged these fees is beyond dispute. It may not be very clear under what arrangements they paid them, but it is clear that when they were there, this matter was in dispute, because the check that they furnished, and had been marked, "Tuition," was refused because of the notation. I believe this court should determine the real issue involved.